UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6652



DEMBRY V. SHABAZZ,

                                              Plaintiff - Appellant,

          versus


DAVID GARRAGHTY, Chief Warden; MARIE MILLARD,
Assistant of Programs,

                                            Defendants - Appellees,

          and


ANDREW OLIVER, Chaplain,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-598-2)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dembry V. Shabazz, Appellant Pro Se. Rick Randall Linker, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dembry V. Shabazz appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. See Shabazz v. Garraghty, No. CA-97-598-2 (E.D. Va.

Mar. 31, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2